      Case 1:16-cv-09517-LAK-KHP Document 203 Filed 04/13/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                            Plaintiffs,

            v.

  LESTER EBER; ALEXBAY, LLC F/K/A
  LESTER EBER, LLC; CANANDAIGUA
  NATIONAL BANK & TRUST
  COMPANY; ESTATE OF ELLIOTT W.                         Civil Action No. 16-CV-9517(LAK)(KHP)
  GUMAER, JR.; EBER BROS. & CO.,
  INC.; EBER BROS. WINE AND LIQUOR
  CORP.; EBER BROS. WINE & LIQUOR
  METRO, INC.; EBER-CONNECTICUT,
  LLC; AND WENDY EBER,

                            Defendants.




                 DECLARATION OF BRIAN C. BROOK IN SUPPORT OF PLAINTIFFS’
                           MOTION FOR LEAVE TO AMEND

       1.         I, Brian C. Brook, am an attorney licensed to practice law in the State of New

York and in this Court, among other jurisdictions. I am the principal of the law firm of Brook &

Associates, PLLC, and have been counsel of record for the Plaintiffs in the above-captioned case

since its initial filing in December 2016.

       2.         I submit this declaration and the exhibits attached hereto in support of Plaintiffs’

Motion for Leave to Amend the Second Amended Complaint (“SAC”). Specifically, this

declaration addresses the Court’s question about Plaintiffs’ diligence in pursuing amendments

after the filing of the SAC on April 16, 2018.




                                                    1
      Case 1:16-cv-09517-LAK-KHP Document 203 Filed 04/13/19 Page 2 of 7



                                    Overview of the Timeline

       3.      The original Complaint has only been substantively amended once, with the filing

of the First Amended Complaint (“FAC”) on March 31, 2018, which was the Scheduling Order’s

deadline for submitting amended pleadings.

       4.      On June 22, 2017, Plaintiffs served their first requests for production of

documents on the Eber Defendants.

       5.      On August 7, 2017, Plaintiffs served interrogatories on Lester Eber.

       6.      Attached as Exhibit A is a true and correct excerpt of Lester Eber’s responses to

Daniel Kleeberg’s first set of interrogatories, sent on October 3, 2017.

       7.      Defendants first produced searchable documents responsive to Plaintiffs’

document requests on September 29, 2017, approximately two weeks after this Court entered a

stipulated protective order, ECF No. 67. The production consisted of 19,746 pages.

       8.      On February 21, 2018, Defendant Elliott W. Gumaer, Jr. (“Gumaer”) died.

Plaintiffs’ effort to substitute the estate as a party was not accomplished until May 1, 2018. ECF

No. 95. The absence of a necessary party effectively prevented depositions from occurring in the

original anticipated time frame of March or April 2018.

       9.      On February 21, 2018, this Court entered a Consent Scheduling Order providing

for a discovery end date of June 29, 2018.

       10.     On April 2, 2018, after reviewing the FAC, District Judge Lewis A. Kaplan issued

an order sua sponte directing Plaintiffs to file a further amended complaint to address concerns

with respect to subject matter jurisdiction. ECF No. 87. The SAC was filed on April 16, 2018.

ECF No. 88. The only changes from the FAC were to address Judge Kaplan’s concerns.

       11.     Plaintiffs tried to schedule depositions of Lester and Wendy Eber over a year ago,

but Defendants refused to agree to a date that did not conflict with the undersigned’s trial

scheduled in another matter.




                                                 2
      Case 1:16-cv-09517-LAK-KHP Document 203 Filed 04/13/19 Page 3 of 7




       12.     I was scheduled to begin a televised jury trial on May 14, 2018. Especially given

the size of my firm, with only one other lawyer in the New York/New Jersey office, that case

took up almost all of our time for several weeks beforehand. Nonetheless, according to our

timekeeping software, from March 31, 2018 through May 14, 2018, I billed 53.2 hours to this

case, and my contract attorney billed 47 hours to this case. My associate was completely

preoccupied with the other matter, however. The significance of the trial is that it did limit our

practical ability to review documents, and therefore we were more reliant on interrogatory

responses

       13.     After the case settled after the first day of trial, see

http://www.espn.com/nfl/story/_/id/23506027/settlement-reached-eli-manning-memorabilia-
fraud-lawsuit, and taking some time off work (the first I had taken in over two years), my

associate and I directed our primary focus to this case. According to our timekeeping software,

from May 15 until November 7, 2018, (the date when the Court permitted Plaintiffs to make a

motion for leave to amend), my associate billed 484.4 hours to this case, while I billed 178.1

hours. The majority of that time was spent on discovery matters, including reviewing and trying

to understand the documents that were produced, without the benefit of depositions.

       14.     I communicated with defense counsel to try to schedule depositions of Lester and

Wendy Eber over a year ago, but Defendants refused to agree to a date that did not conflict with

the undersigned’s trial scheduled in another matter. Moreover, the need to substitute the Gumaer

Estate for the recently deceased Gumaer made scheduling depositions more difficult while that

was unresolved.

       15.     Attached as Exhibit B is a true and correct copy of Plaintiffs’ settlement

conference summary that was sent to the email address for Magistrate Judge Katherine H. Parker

by email at 1:16 AM on August 30, 2018.

       16.     A settlement conference was held on September 5, 2018 before Judge Parker.

During the conference, Judge Parker indicated that Plaintiffs could not obtain their requested


                                                   3
      Case 1:16-cv-09517-LAK-KHP Document 203 Filed 04/13/19 Page 4 of 7




relief without repaying Lester’s loans. I stated Plaintiffs’ position that, although the loans (if real)

would no longer be deemed satisfied if the foreclosure transaction was unwound, it would be up

to the corporation to decide what to do with the loans. I also stated that if Lester could not

provide adequate support for the loans, the corporation would be justified in not paying them. In

response, Judge Parker questioned Plaintiffs’ understanding of corporate governance in this

situation and indicated that the Court might order the repayment of Lester’s loans as part of the

ultimate judgment in this case. I do not recall specifically discussing the need for amendments to

the complaint during the conference, even though it was an issue that I made sure to flag in the

settlement conference summary sent beforehand.

        17.     During the telephone conference with the Court on October 16, 2018, I stated that

based on the privilege log alone and the recent discovery that Underberg & Kessler LLP

(“U&K”) had been representing EBWLC in certain matters at the same time that it filed a lawsuit

on behalf of Alexbay against EBWLC, we were considering seeking to amend and to add U&K

as a party as part of the amendments. This Court then stated that it believed it was too late to be

adding new parties, and accordingly I then stated, at the minimum, there was likely a basis to

disqualify counsel.

        18.     During the conference on November 7, 2018, the Court stated that it could not

consider the new issues affecting Plaintiffs’ standing as shareholders without an amended

complaint, and Plaintiffs advised that they had other amendments to add at the same time.


 Transactions Added to the First Amended Complaint Based on Incomplete Information:
                   The Consulting Agreement and Slocum of Maine

        19.     Prior to filing this lawsuit, Plaintiffs were aware that Lester provided consulting

work for Southern Wine & Spirits (“Southern”), with the understanding that it was a part of the

overall settlement agreement reached between Eber Bros. Wine and Liquor Corporation

(“EBWLC”) and Southern. Beyond that, there were no details. Plaintiffs did not know that the



                                                   4
        Case 1:16-cv-09517-LAK-KHP Document 203 Filed 04/13/19 Page 5 of 7




money was being paid directly to Lester, rather than to Eber Bros., the company he continued to

work for. Nor did they know that the Consulting Agreement had not been approved by Eber

Bros.

         20.      On July 24, 2018, Plaintiff Kleeberg issued a second set of interrogatories to

Lester Eber. Lester responded to those interrogatories on August 27, 2018.

         21.      Attached as Exhibit C is a true and correct copy of Lester Eber’s responses to

Plaintiff Kleeberg’s second set of interrogatories.

         22.      Based on my review of notes and emails in response to this Court’s order, it

appears that Plaintiffs discovered the key new facts about the Consulting Agreement as follows:

               a. On October 22, 2018, we discovered that Lester’s consulting contract with

                  Southern for some of the years after 2012 was only for $10,000 per year.

               b. On or shortly before November 26, 2018, we realized that the non-competition

                  clause in Lester’s Consulting Agreement was the only non-competition clause in

                  any of the agreements between the Eber entities and Southern.

         23.      Regarding Slocum & Sons of Maine, Inc., attached as Exhibit D is a true and

correct copy of the cover letter and enclosed document produced by the Ebers on January 18,

2019. This document was key for answering questions about how the Ebers acquiring that

company, and it made it clear that they did it by taking an option purchase by Eber Metro and

using it themselves, without consideration to Eber Metro.
                                        The 2017 Transactions

         24.      During the September 5, 2018 settlement conference, Paul Keneally, counsel for

the Ebers, angrily defended the February 2017 distribution of new voting preferred shares to

Lester as something necessitated by his paying fees on behalf of the EBWLC entity.




                                                   5
        Case 1:16-cv-09517-LAK-KHP Document 203 Filed 04/13/19 Page 6 of 7




         25.   In fact, the documents produced by the Ebers indicate that no other entity besides

EBWLC issued shares or provided any kind of compensation to Lester in consideration of his

payment of attorneys’ fees in this case.
                                           Lester’s Loans

         26.   Attached as Exhibit E is a true and correct copy of excerpts from the deposition of

Richard Harris Hawks, Jr., former trust officer for Canandaigua National Bank on August 20,

2018.

         27.   Attached as Exhibit F is a true and correct copy of the first four pages of Plaintiffs’

Exhibit 6 as used during the deposition of Richard Hawks.

                                 The Preparatory Transactions

         28.   My associate and I met with our consulting expert accountant on November 8, 2018

(the day after the in-court conference) to discuss his findings and outstanding questions based on

review of the accounting documents, most of which were produced on various dates over the

summer in 2018.

         29.   Without revealing what our accounting consultant had to say, suffice it to say that

it was after this November 8 meeting that I first appreciated the potential significance of the

accounting transaction that seems to have erased debt owed by Eber Metro to EBWLC.

                          Wendy Eber’s 9.1% Interest in Eber Metro

         30.   Attached as Exhibit G is Wendy’s response to Lisa Stein’s interrogatories, which

was sent to Plaintiffs on August 28, 2019. The response to Interrogatory 10 disclosed that Wendy

had acquired an interest Eber Metro. Plaintiffs had not previously received any disclosures stating

that Wendy held such an interest. We did not notice that the Ebers had explicitly disclosed




                                                 6
      Case 1:16-cv-09517-LAK-KHP Document 203 Filed 04/13/19 Page 7 of 7



Wendy’s interest in Eber Metro until several weeks after production, due to the volume of other

materials produced at that same point and right before the settlement conference.

                           Wendy Aiding and Abetting (Count VIII)

       31.     Attached as Exhibit H is a true and correct copy of a cover letter and two emails

produced by the Eber Defendants on or about August 17, 2018 in response to Plaintiffs’ motion to

compel. Where there is white space, that appears to be redactions by Defendants. The black

redactions are made out of privacy concerns for one of Plaintiff’s relatives.

       32.     These emails were the impetus for adding Wendy Eber to the Aiding and Abetting

Breach of Fiduciary Duty count, based on her influence as a non-trustee on the trustees’ actions

concerning the Trust. These emails revealed that Wendy was not just a scribe for trustee meetings

(she had prepared minutes of some trustee meetings), but actually played a substantive role in

deciding what facts should be disclosed to or withheld from Plaintiffs about Lester’s dissipation

of Trust assets.



       I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.



       Dated: April 13, 2019

                                              /s Brian C. Brook         .
                                              Brian C. Brook




                                                 7
